Title: To Thomas Jefferson from John Ruggles Loper, 22 August 1807
From: Loper, John Ruggles
To: Jefferson, Thomas


                                                
                            
                        Dr. Sir
                        
                     
                            
                        after 22 Aug. 1807
                     
                        

                        I have Wrote you once Before Concerning Gravances of the Citizens of the United States In your Mesages to Congress I have heard or have Observed your Makng Mention of    What farmer or Macanik has A Tax gatherer Call On him for Support of the Goverment Will May you Say that When the Man Who has to Take the Por Plow hoe Shoval Spade Axe &c &c Bares the Burthen I Must Acknoledge I Do Not think this Republican Federal or any thing But Democoratical Vaild with Inequity and Schrouded With Villiany I have seen the Amount Mentiond of the Grate Saving in the Treasuar I Want to ask What has it Been in the Administration I Can Calculate from Mills Cents and Eagles upword of 17 Millions of Dollars Lost to Loyal Subjects of Whome I am One I had Much Rather you Would Retrn and Hert your Slaves and keep them Under the Lash of the Whip than to Continue keeping the Poor and Indigent I May Say Widowes orphens and Md In Such Ignorance Divine Providance has Given Me a Constitution to forego Every Efort you May Make to Chastise this Letter—As I Am uncertain Concerning the Date of My Last It Was Saturday 22d. of August 1807 if this Does Not Come Before Congress Which Will Meet 6 Octr. I Shall Return By that time tho A Salor Before the Mast Still A Seaman
                        
                            J R Loper
                     
                        
                    